                      Case 6:20-cv-00645-YY                       Document 2            Filed 04/20/20     Page 1 of 11



Pro Se 14 (Rev. 12/16) Complaintfor Violation of Civil Rights (Prisoner)



                                        UNITED STATES DISTRICT COURT
                                                                           for the ·
                                                                   District of Oregon

                                                                      Eugene Division


                                                                                       Case No.      6:20-cv-00645-YY
                                                 ~                            )
                    k~1:c..:\..~E:.t""                lll B°L3b t;,           )
                                                                                                  (to be filled in by the Clerk's Office)

                              Plaintiff(s)                                    )
(Write the full name of each plaintiff who is filing this complaint.          )
If the names of all the plaintiffs cannot fit in the space above, .           )
please write "see attached" in the space and attach an additional             )
page with the full list of names.)                                            )
                                  -v-                                         )

 ~~u;~ ':)\..>~°\              . ~.i.--\f.:c;:;,x~   i,   ~     \• •\ )~
                                              tc>\-1'--Ye-::r,o X"
ti Pf-~LE 1l           ;l ct'J (,;\ v \?. ~                                   )
                             Defendant(s)                                     )
(Write thejidl name.of each defendant who is being sued: ff the               )
names of all the defendants cannot fit in the space above, .please            )
write "see attached" in the space and attach an additional page
with theji1ll list of names. Do not include addresses here.)



                                  COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                              (Prisoner Complaint)


                                                                           NOTICE

    Federal Rules of-Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
    electronic court files. Under this rule, papers filed w_ith the court should not contain: an individual's full social
    security number or full birth date; the full name of a person known to be a minor; or a complete financial account
    number: A filing may include only: the last four digits of a social security number; the year of an individual's
    birth; a minor's initials; and the last four digits of a financial account number.

    Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
    other materials to the Clerk's Office with this complaint.

    In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
    forma pauperis.




                                                                                                                                            Page 1 of 11
                         Case 6:20-cv-00645-YY                     Document 2                    Filed 04/20/20        Page 2 of 11


                    '     .   ·.       '.       .·       .   .'   \'   '    ,   .

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)·


I.        The Parties .to This"Coniplaint ·.
                .




          A.             The Plaintiff(s)

                         Provide the ~fo~ation below for 'each plaintiffnamed in the complaint Attach additional pages if
                         needed. -                 ·        -                   .· ·          :tt- - _        _ _. _
                                   Name.                                            kE~          \'S.EIL\lf-~-J\           \J 1 tsq·~~~
                                   All other names by which _
                                   you have been known:
                                   ID Number
                                   Current Institution
                                   Address

                                                                                        SKL£'t'\                  oh                 i1 :?t:7
                                                                                               City               State·              Zip Code


          B.-            The])efendant(s)

                          Provide the information below for each defendant named in the complaint, whether the defendant is an
                          individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
                        - listed below are identical to tho_se contained in the above caption. For an individual defendant, include
                          the person'_s job or title (if known) and check whether you are bringing this complaint against them in their
                          individual capacity or official capacity, or both. Attach additional pages if needed.

                         Defendant No. 1
                                   Name
                               · Job or Title (if known)                        Skl,E\V\.        ~~L,; .~~'r~;;~,-\;-
                                   Shield Number                                                                   t
                                   Employer
                                   Address

                                                                                               City               State               Zip Code

                                                                           ··!RI Individual capacity        ~ Official capacity

                        · Defendant No. 2
                                   Name
                                   Job or Title (if known)
                                   Shield Number
                                   Employer
                                   Address                                                             -~--)\,_:x( ,£      ])   ~::,·il   S-S 5   - \ (~{d-7 'S-t-i

                                                                                    '      .   City'
                                                                                                                  D~                  91·?-:>o I
                                                                                                                  State               z{p Code
                                                                                D Individual capacity       ~ Offi'cial capacity .




                                                                                                                                             Page 2 of IL
                      Case 6:20-cv-00645-YY                        Document 2            Filed 04/20/20     Page 3 of 11



Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)•


                      Defendant.No. 3
                           -Name
                            Job or Title-(if known) .
                            Shield Number
                            Employer
                            Addtess

                                                                                       City               State            Zip Code

                                                                             D Individual capacity D Official capacity
                      Defendant No. 4
                          · Name
                          . Joh or Title (ifkno_wn)
                            Shield Number
                            Employer
                            Address

                                                                                       City               State            Zip Code

                                                                             D Individual capacity D Official capacity
II.        Basis for Jurisdiction
                                                  .                               .             .·
          Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or·
          immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
          Federal Bureau ofNarcotics, 403 U.S. 388 (1971), you may sue federal officials.for the violation of certain
          constitutional rights.

           A.         Are you bringing suit against (check all that apply):

                      D E;ederal officials (a Bivens claim)
                      ~tate or local officials (a§ 1983 claim)

           B.         Section 1983 allows daims alleging the "deprivation of any rights, privileges, or immunities secured by
                      the Constitution and [federal laws]," 42 U.S.C. § 1983. If you are suing under section 1983, what
                      federal constitutional or statutory tight(s) do you claim is/are being violated by state or local officials?




           C.         Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
                      are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
                      officials?




                                                                                                                                  Page 3 of II
                      Case 6:20-cv-00645-YY                        Document 2          Filed 04/20/20               Page 4 of 11



Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)




                      Section 1983 allows defendants to be found liable only when they have acted "under color of any
                      statute, ordinance, regulation, custom; or usage, of any State or Territory _or the District of Columbla." .
                      42 U.S_.C. § -1983. If you are suing under section 1983, explain how each defendant acted under color

                      federal law. Attach additional pages if needed.
                                    .

                                                         c-)~t-"l
                                                                            ~(\,     \Jv\__ ~-°-r'

                                                                             ~~LJ:'l..,e
                                                                                                         lu \o .f
                                                                                            ~G~t\\k-~•etv-c
                                                                                                                  ,
                                                                                                                     -o   tt:\
                      of state or local law. If you are suing under Bivens, explain how each defendant acted under color of



                                                                                                                            _c..>+y or
                                                                                                                                          0
                                                                                                                                 \-1 o ,,.- 5vwtJJ1
                                                                                                                                               ~~~1-vt.
                                                                                                                                                                  V.
                                                                       "
                                                             ~ · El.-->~');:~
                                                                                            I\.      .
                                                                                            nc.:'"" _(
                                                                                                                                 l
                                                                                                                              • ·_ O
                                                                                                                                       \\_ :::>
                                                                                                                                           L \ . \'
                                                                                                                                                vv ~, "
                                                                                                                                                   l\.-   .
                                                                                                                                                          • . _    L
                                                                                                                                                           "
III.      Prisoner Status

           IndjPate whether you are a prisoner or other confined person as follows (check all that apply):
          EJ Pretrial detainee·
          D Civilly committed detainee
          D Immigration detainee
          D Convicted .and sentenced state prisoner
          D Convicted' and sentenced federal prisoner
          D •Other (expl;in)
IV.     ·Statement of Claim

         State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
         alleged wrongful actipn, along with the dates and locations of all relevant events. You may wish to include
       . further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
         any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain        ·
         statement of each claim in a separate paragraph. _Attach additional pages if needed;


         A.




         B.           If the events. giving rise fo your claim arose in an institution, describe where and when they arose.




                                                                                                                                        Page 4 of 11
                      Case 6:20-cv-00645-YY                       Document 2                 Filed 04/20/20         Page 5 of 11



Pro Se 14 (Rev. 12/16) Co~pl~in~for Violation of Civil Rights (Prison~r)



         C.          What date and approximate time did the_ events giving rise to your claim(s) o·ccui-?




         D.          What are the facts underlying your claim(s)? (For example:· What happened to you? Who did what?
                     Was anyone else involved? Who else saw what happened?)             "                                                                   • ,
                       .>- ·. ~~          ~D ·_3-::it)        O(L          -~"'i_      \.j.(:::i\J'D~      Py't"'    J\LL, _)--           \pf\..":)       \-\v~l.'l,j
                     _uf¢3:tc.l- .__')o~\.-\v!\                    Eb~~~u,,c,\J (5-P(L,€-t,;1,                      ~-'-..,Ar),           $k~ ~~ .
                      ~"'t-l ~     . c_~v'?~& . "A.ky~                  ·-c-R-'\\-'\.!-\: [ t'vv'\ ><t' ":l ~\) E,~ \.v6(2.~.;:- · \Af\v7 \'j .
                      ~J¾". I             ~ ~                   \-kiL.C\ ~'\. \ c:J ::,1;:~-e:~~ ~W               .     .
                      0ff=-uf'.             Lu.,;
                                            .J~ u;"t
                                                                 ,-,-
                                                             \.A,0          \..,0 "};,t"l
                                                                                             '-'--         (~                      \.\_
                                                                                                                               t -~ Pr-\'(\~ r
                                                                                                                                                      •
                                                                                                                                                                  Ill,
                      'OflTI();              -M:.,_,"("~        · Ut,}t)9\~                   S       ,                                      -pQ,,VG.\NL,\°-!)1
V.       Injuries                                                                                              ~V-::F'=>-l--<.9J
         If you sustained injuries related to the events alleged above, describe your injuries and state what-medical
         treatment, if any, you required and did or did not receive.                                                                                         ·      , ·
          -\-- 5-.!J f~t:-?-a.)                Lvfe ~"-\\?.-tv\t\:.iYx\~                             xt;:.)~\e~·1 ~'"l \!\.~~~ \-~ \\ c't:t,~---l
         -S \\kvv                    \\Ab        ~           \\.~~              J_          o~er~ \~\/\_s \;--10\;J.,. 5\,~ rc-f\C ~~
          ~~ ~,~~\"¥~~-:, \,.;~,Lf-                                             ~o~ t
                                                                                  \-\.~C"':I'\.J~         Ov"\ · 0     ~       t'v"t
         i'lu C \0. lk- 4))\"-.tl-!~ f G f\t, C--6\~ ti ".\\-\ts \.1.J ~ \\:l.-~--"C -
         r~,~     ~v~ "\t:> ~'\ ~~~'-)~\t:-:5' ( \--)~! n:)e,,--1 ~-~ e_-tj ~r~ OcA-o~u)
          ~ \\~~ ,,..\a \si~-E Sv~\.c.~\_ ·~\t.~--.\\CC 't56W\ ~0€ '\C) --:"tfWS      ·
VI.      Relief                    7e\.1£. \4\,L- - S\JJ_sef\l?S
         State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
         If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
         the acts alleged. Explain the basis for these claims.

          -r"-'-      S-~ypCi, ..- ·.
         1U\'\\ ~\,;-4_ ~~'-'--"-✓'!}}-)
          \JO~a=pv\l Oi'(_W~e_!J . \\"


          \-\I\\;)   \b      W\\,~        Q:     Sv t Sv,,y:5 , of~eft~ Stlo,                               k:'ve     \;.) l   ~            ~ ~ C,P\.':) Cf\-\.)
           xt""' \--t,'{ ·          lo~ G\t _ s to VW\-C..~                                                                                  ~,.                          .


          ..L ~ \0                      \-\~LO          ~"l          -~\.J\ e,c'.j\\9\J'J            Y~ oivv           * 1~,r~-tr ~ ~ ,, ~)w-,,Jc~
                                                                                                                           'for wcJ\5' \
         ~Jt ~~5.                Q\)~        '() \       ""'1           'CJotl7
                                                                                                                                                          ~\001)

                                                                                                                                                Page 5 of 11
                           Case 6:20-cv-00645-YY                    Document 2   Filed 04/20/20       Page 6 of 11



Pro Se 14 (Rev.12/16) Complaint for Violation-of Civil Rights (Prisoner)



VII . . - Exhaustion of Administrati:ve Remedxes Administrative Procedures
        '                                                                                                                       '




      _ The Prison Litigation Reform Ac_t ("PLRA"), 42 U.S.C. § 1997e(a), _requires that "[n]o action shall be brought
       · with respectto prison conditions under sect.ion 1983 of this title, or any other.Federal law, by a prisoner confined
         in any jail,.prison, or other corredionaHacility until such administrative remedies as are available are             -
         exhausted."                                                             ·                               -
                   '   .       .       .                                   .


            Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
            exhausted your adini~istrative remedies;
                                           '              .     .                               .
       · A.                Did.your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

                           D Yes.·
                           ~ No·

                           If y~s, name the jail, prison, or other correctional facility where you \Yere confined at the time ofthe
                           events givingrise to your claim(s).            '                           '




            B.             Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
                           procedure?

                           □    Yes_
                           rKl-
                           ~No

                           D Donotknow
            C.             Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s)arose
                           cover some or all of your claims?

                           D Yes
                           ~- No

                           D Donotkno~
                           If yes, which claim(s)?




                                                                                                                                    Page 6 of 11
                      Case 6:20-cv-00645-YY                        Document 2   Filed 04/20/20      Page 7 of 11


Pro Se 14 (Rev. 12/16) Compl~int for Violation of Civil Rights (Prisoner)



         D.           Did y01.i.file a grievance in the jail, prison,' or other correctional facility where your claim(s} arose ·
                      concerning the· facts relating to this complaint?                .




                     If no, did you file a grievance about the events described in this complaint at any other jail; prison, or
                     other correctional facility?                                    ·

                    · D Yes
                     lli'No
         E.          If you did file a grievance:

                      1. · Where did you file the grievance?




                      2.    What did you claim in your grievance?




                      3. . What was the result, if any?




                      4.    What steps, if any, did you take to appeal that decision?· Is the grievance process completed? If
                            not,explain why not. (Describe all efforts to appeal_to the highest level of the grievance process.)




                                                                                                                             Page 7 of 11
                        Case 6:20-cv-00645-YY                         Document 2   Filed 04/20/20   Page 8 of 11



· Pro Se 14.(Rev ..12/16) Complaint for Violation of Civil Rights (Prisoner)




           F.           If you did not file a grievance:

                        1.    Ifthere are any reasons why you did not file a grievance, state them here:




                       · 2. _- If you did not file a grievance but you did inform officials- of your claim, state who you informed,
                               when and how, and their response; if any:




           G.           Please set forth any additional information that is relevant to the exhaustion of your administrative
                        remedies.




                        (Note: You may attach as exhibits to this complaint any documents related to the exhaustion ofyour
                        administrative remedies.)

 VIII. Previous Lawsuits ·.

           The "three strikes rule" bars a prisoner from bringing a civil action or an appeal in federal court without paying
           the filing fee if that prisoner has "on three or more prior occasions, while incarcerated or detained in any facility,
           brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
           malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
           danger of serfous physical injury." 28 U.S.C. § 1915(g) ..

           To the best of your knowledge; have you had a case dismissed based on this "three strikes rule"?

           D Yes
           ~No


           If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible. _




                                                                                                                            Page 8 of II
                      Case 6:20-cv-00645-YY                          Document 2       Filed 04/20/20   Page 9 of 11



Pro Se 14 (Rev. 12/16) Complaint for.Violation of Civil Rights (Prisoner) .




         A..    · .. Have you filed other lawsuits in state or federal court dealing with th~ same facts involved in this
                      ~~:                                                         '                                '




                     LJYe;;·

                      ~ No

         B.           If your answer to A is yes, describe each lawsuit by answering questions 1 _through 7 below.. (If there is
                    . more than· one lawsuit, describe the additional lawsuits on another page, using the same format.)


                      1.     Parties to the previous lawsuit
                             Plaintiff(s)
                            · Defendant(s)

                      2. ·Court (iffederal court, name the district; ifstate court, name the county and State)



                      3,     Docket or index number-



                      4. · Name of Judge assigned to your case


                                '      .                         '




                      5.     Approximate date of filing lawsuit



                      6.     Is the case still pending? .

                            0Yes

                            ·□ No

                             If no, give the approximate _date of disposition.

                      7-.    What was the result of the case? (For example: Was the case dismissed? Was judgment entered
                             in your favor? Was the case appealed?)        ·




          C.         .Have you filed other ia~suits in: st~te. or federal court otherwise relating .to the conditions of your
                      imprisonment?



                                                                                                                           Page9of II
                    Case 6:20-cv-00645-YY                         Document 2     Filed 04/20/20   Page 10 of 11


   .                       .

Pro Se 14 (Rev. 12/16} Complaint for Violatioffof Civil Rights (Prisoner}




         b.          If your-answer to C is yes; describe each lawsuit by answering questions r through 7 below'. (Ifther~ is
                     more than one lawsuit, describe the additional lawsuzts on another page, using the same]or"mat.) ,

                      1.       Parties to the previw.is lawsuit
                               Plaintiff(s)
                               Defendant( s) .

                     2. . Court (iffederal court, name the district; if state court, name the county and State)




                     3.        Docket or index number



                     4.        Name of Judge assigned to your case



                     5. · Approximate date of filing lawsuit



                     6.        Is the case still pending?




                               if no, give the approximate date ~f disposition

                     7.          What was the result of the case? (For example: Was the case dismissed? Was judgment entered
                               · in your favor? Was the case appealed?)




                                                                                                                     Page!Oofll
                          Case 6:20-cv-00645-YY                             Document 2         Filed 04/20/20    Page 11 of 11


.                          .           .       .       .   ·.           .
     Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)· ·




    · IX.     Certification and Closing

              Under Fede~al R~le of Civil Procedure 1·1, by signing below, I c~rtify to the best of my drnowledge; information,·
              and belief that this complaint: ( 1) is not being presented for an improper purpose, such to harass, causeas   ·
              unnecessary delay; or needlessly increase the cost of litigation; (2) is supported by existing law or by a
              nonfri"volous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
              evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
              opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the .
              requirements of Rule L1.



              A.           For Parties Without an Attorney
                               -   :       '       .            .   -               '                                                -

                           I agree to provide the Clerk's-Office with any changes to my address where case-related papers may be
                           served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                           in the. dismissal of my case.      ·


                           Date of signing:                YL( - - /6 ,;_ 2.. Cl

                           Signature,of Plaintiff
                           Printed Name of Plaintiff
                           Prison Identification #
                           Prison Address


                                                                                                                State


              B.           For Attorneys

                           Date of signing:


                           S1gnature of Attorney
                           Printed Name of Attorney
                           Bar Number
                           Name ofLawFirm
                           Address ·


                                                                                        City                    State        Zip Code.

                          _Teleph.one Number
                           E-maiIAddress .




                                                                                                                                         Page 11-of 11
